


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of March 26, 2013 (the “Effective Date”), by and between RICHARD O.
BRAJER (“Employee”) and LIPOSCIENCE, INC. (the “Company”). This Agreement
supersedes and replaces in its entirety all prior offer letters, employment
agreements and severance benefits rights agreements between the Company and
Employee, including but not limited to the agreement dated May 15, 2008 and the
agreement dated February 6, 2003 (collectively, the “Prior Agreements”).
However, this Agreement does not in any way replace or supersede the
Confidentiality, Inventions and Non-Competition Agreement between the Company
and the Employee dated February 13, 2003, which remains in full force and effect
(the “Proprietary Agreement”).
1.EMPLOYMENT BY THE COMPANY.
(a)    At-Will Employment. Employee is employed by the Company on an “at will”
basis, meaning either the Company or Employee may terminate Employee’s
employment at any time, with or without cause or advanced notice. Any contrary
representations that may have been made to Employee are superseded by this
Agreement. This Agreement constitutes the full and complete agreement between
Employee and the Company on the “at will” nature of Employee’s employment with
the Company, which may be changed only in an express written agreement signed by
Employee and a non-employee member of the Company’s Board of Directors (the
“Board”).
(b)    Position & Duties. Employee is currently serving as the President and
Chief Executive Officer of the Company. In this position, Employee reports to
the Board and performs duties consistent with his position, as adjusted from
time to time. The Company expects Employee to perform his duties principally out
of the Company’s corporate headquarters, currently in Raleigh, North Carolina,
with travel as reasonably necessary to perform his duties. During his employment
with the Company, Employee will devote his best efforts and substantially all of
his business time and attention to the business of the Company.
(c)    Company Policies. Employee is subject to the Company’s personnel and
compliance policies and procedures, including but not limited to expense
reimbursement policies, as such policies and procedures may be interpreted,
adopted, revised, or terminated from time to time in the Company’s sole
discretion. Employee agrees to abide by all applicable policies of the Company,
as in effect from time to time.
(d)    No Conflicts. Employee represents that Employee’s performance of all the
terms of this Agreement and his service as an employee of the Company do not and
will not breach any agreement or obligation of any kind, including agreements or
obligations Employee may have with prior employers or entities for which
Employee has provided services. Employee has not entered into, and Employee
agrees that Employee will not enter into, any agreement or obligation, either
written or oral, in conflict with this Agreement.
2.    COMPENSATION.

1.

--------------------------------------------------------------------------------




(a)    Salary. Employee’s current annual base salary is $472,000 (as adjusted
from time to time, “Base Salary”). The Base Salary is subject to applicable
withholdings and deductions, and is payable on the Company’s standard payroll
cycle. The Base Salary is subject to review and adjustment from time to time, as
determined by the Board or a duly authorized committee of the Board.
(b)     Bonus. Employee is currently eligible to earn an annual cash bonus (the
“Annual Bonus”) under the Company’s annual Performance Bonus Plan for Strategic
Leadership Team members (the “SLT Plan”), with the target amount of such bonus
equal to 55% of Employee’s Base Salary (the “Target Bonus”). The Board or the
Committee may amend the SLT Plan from time to time. Except as otherwise
explicitly provided in Section 3(c)(ii) below, to be eligible to earn any bonus
under the SLT Plan, Employee must remain an employee in good standing through
the end of the applicable performance period. Whether or not Employee earns any
bonus and the amount of any earned bonus will be determined by the Board or the
Compensation Committee (the “Committee”) of the Board, in its sole discretion.
Any earned bonus is subject to applicable withholdings and deductions, and is
payable no later than March 15th of the year following the year for which it is
no longer subject to a substantial risk of forfeiture.
(c)    Employee Benefits. Employee will be eligible to participate on the same
basis as similarly situated employees in the Company’s employee benefit plans in
effect from time to time during Employee’s employment. All matters of
eligibility for coverage or benefits under any benefit plan will be determined
in accordance with the provisions of those plans. The Company reserves the right
to change, alter, or terminate any benefit plan in its sole discretion.
3.    TERMINATION OF EMPLOYMENT.
(a)    Accrued Wages. On any termination of Employee’s employment, the Company
will pay to Employee (or Employee’s legal representatives) any accrued but
unpaid wages due to Employee.
(b)    Coordination Following Termination. In connection with the termination of
Employee’s employment for any reason, Employee will fully cooperate with the
Company’s reasonable requests relating to the winding up of Employee’s work
including, without limitation, any litigation in which the Company is involved,
the signing of routine documents, and the issuance of any announcements
concerning the termination.
(c)    Severance Benefits.
(i)    Employee is eligible to participate in the LipoScience, Inc. Executive
Severance Benefit Plan (the “Severance Plan”), subject to the terms and
conditions of such plan.
(ii)    In addition to the benefits provided to Employee under the Severance
Plan, in the event of a Qualifying Termination (as defined in the Severance
Plan), and subject to the terms and conditions of the Severance Plan (including
but not limited to the requirement to sign a valid release), the Company will
pay Employee an additional amount of severance equal to:



2.

--------------------------------------------------------------------------------




(1)    In the case of a Non-Change in Control Termination (as defined in the
Severance Plan), amount equal to the Annual Bonus for the year of the Qualifying
Termination that Employee would have earned (had Employee remained employed
through the payment date), based on actual achievement of the designated
performance metrics, but pro-rated based on the number of days served in the
year of termination. This amount will be paid in a single lump sum payment on
the later of (x) the 60th day following Employee’s Qualifying Termination and
(y) the date that the Company pays active employees their Annual Bonus
compensation for the year of the Qualifying Termination, but in all cases not
later than March 15 of the year following the year of the Qualifying
Termination.
(2)    In the case of a Change in Control Termination, an amount equal to twice
the Target Bonus for the year of the Qualifying Termination. This amount will be
paid in a single lump sum payment on the 60th day following Employee’s
Qualifying Termination and in all cases not later than March 15 of the year
following the year of the Qualifying Termination.
4.    GENERAL PROVISIONS.
(a)    Section 409A. It is intended that all of the payments and benefits
provided under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively, “Section 409A”) provided
under Treasury Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9), and the
Plan will be construed to the greatest extent possible as consistent with those
provisions. To the extent not so exempt, this Agreement (and any definitions in
this Agreement) will be construed in a manner that complies with Section 409A,
and incorporates by reference all required definitions and payment terms. For
purposes of Section 409A (including but not limited to Treasury Regulations
Section 1.409A-2(b)(2)(iii)), Employee’s right to receive any installment
payments under this Agreement will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment under this
Agreement will at all times be considered a separate and distinct payment. If
the Company determines that any of the payments upon Employee’s “separation from
service” (as defined in Treasury Regulations Section 1.409A-1(h), without regard
to any alternative definition thereunder, a “Separation from Service”) provided
under this Agreement (or under any other arrangement with Employee) constitute
“deferred compensation” under Section 409A and if Employee is a “specified
employee” of the Company, as such term is defined in Section 409A(a)(2)(B)(i),
at the time of his Separation from Service, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the payments upon a Separation from Service will be delayed
as follows: on the earlier to occur of (i) the date that is six months and one
day after the effective date of Employee’s Separation from Service, and (ii) the
date of Employee’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company will (A) pay to Employee a lump sum amount equal to the sum
of the payments upon Separation from Service that Employee would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payments had not been delayed pursuant to this Section 4(a), and (B) commence
paying the balance of the payments in accordance with the applicable payment
schedules set forth above. No interest will be due on any amounts so deferred.
If Section 409A is not applicable by law to Employee,

3.

--------------------------------------------------------------------------------




the Company will determine whether any similar law in Employee’s jurisdiction
applies and should be taken into account.
(b)    Recovery. Any amounts paid to Employee by the Company, whether or not
under this Agreement or the SLT Plan, will be subject to recoupment in
accordance with The Sarbanes-Oxley Act of 2002, The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations under these
acts, any clawback policy adopted by the Company, or as otherwise required by
applicable law. In addition, in consideration of Employee’s continued employment
with the Company and in recognition of Employee’s position of trust and
authority with the Company, Employee agrees to promptly consent to any clawback
policy adopted by the Company.
(c)    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any other jurisdiction. Rather, this Agreement will be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained in this Agreement.
(d)    Waiver. If either party should waive any breach of any provisions of this
Agreement, Employee or the Company will not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
(e)    Complete Agreement. This Agreement, together with the Proprietary
Agreement, which is incorporated by reference into this Agreement, constitutes
the entire agreement between Employee and the Company with regard to the subject
matter of this Agreement. This Agreement is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter and supersedes
any prior oral discussions or written communications and agreements. This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained in this Agreement, and it cannot be
modified or amended except in writing signed by Employee and an authorized
officer of the Board. The Proprietary Agreement governs other aspects of the
relationship between the parties, and has or may have provisions that survive
termination of Employee’s employment under this Agreement, may be amended or
superseded by the parties without regard to this Agreement and is enforceable
according to its terms without regard to the enforcement provision of this
Agreement.
(f)    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
(g)    Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
(h)    Successors and Assigns. The Company will assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially

4.

--------------------------------------------------------------------------------




all of its assets, if in any such case said company or other entity will by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.
Employee may not assign or transfer this Agreement or any rights or obligations
hereunder, other than to Employee’s estate upon Employee’s death.
(i)    Choice of Law. This Agreement is to be governed by and construed in
accordance with the laws of the North Carolina applicable to contracts made and
to be performed wholly within such jurisdiction, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon will be brought in
the state courts sitting in Wake County, North Carolina and the federal court
sitting in Raleigh, North Carolina, and the parties hereby waiving any claim or
defense that such forum is not convenient or proper. Each party agrees that any
such court will have in personam jurisdiction over it and consents to service of
process in any manner authorized by North Carolina law.
IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement effective as of the day and year first written above.


RICHARD O. BRAJER:
/S/    RICHARD O. BRAJER
(Signature)



LIPOSCIENCE, INC:
/S/    E. DUFFY MCDONALD
(Signature)
By: E. Duffy McDonald
Title: Vice President of Human Resources
           and Organizational Effectiveness






5.